ORDER

PER CURIAM.
Jerry James appeals from the motion court’s Findings of Fact, Conclusions of Law, and Order denying his Rule 29.15 Amended Motion to Vacate, Set Aside, or Correct the Judgment or Sentence on two counts of first-degree assault, two counts of armed criminal action, and one count of first-degree burglary, entered following an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be ■without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).